CUNNINGHAM, C. J.
(Dissenting). — I sincerely regret that I am unable to agree with the other members of this court upon the matter of constitutional interpretation and construction giving force and life to legislation. It is a settled rule of interpretation in this state that the presumption and legal intendment is that every clause in our Constitution has been inserted for some useful purpose, and therefore the instrument must be construed as a whole in order to ascertain both its intent and general purpose, and also the meaning of each part. State v. Osborne, 14 Ariz. 185, 125 Pac. 884; Arizona Eastern R. R. Co. v. State, 19 Ariz. 409, 171 Pac. 906. This is in line with the authorities of other states. See 12 C. J. 707, note 35. Consequently, as far as possible, each provision of the Constitution must be construed so as to harmonize with all others, yet with a view to giving the largest measure of force and effect to each and every provision that shall be consistent with a construction of the instrument as a whole. Gherna v. State, 16 Ariz. 344, Ann. Cas. 1916D, 94, 146 Pac. 494.
The controversy presented by this record, then requires this court to determine, from a construction of the Constitution as a whole, the scope of section 17 of part 2 of article 4, and that of section 24 of article 6, and assign to each provision, if possible, its function, which will harmonize, the one with .the other, and yet give to each the largest measure of force and effect consistent with a construction of the Constitution as a whole.
Section 17 of part 2 of article 4 is as, follows:
“The Legislature shall never grant any extra compensation to any public officer, agent, servant, or contractor, after the services shall have been rendered or the contract entered into, *306nor shall the compensation of any public officer be increased or diminished during his term of office.”
This section was adopted from Washington, there appearing as section 25 of article 2, Constitution of Washington 1889. A similar provision appears in the Constitutions of a number of the states, but the Washington provision is the identical language adopted in the Arizona Constitution. The provision is broad in the scope of its operation, and requires, as a general rule, all persons and officers assuming public duties in any capacity to receive as compensation for such services the amounts fixed at the time the duties are commenced, and be satisfied with such amount as their only compensation, salary, wages, consideration or whatever the recompense for services rendered may be called, and clearly restricts the power of the legislature to grant an amount of compensation other than the amount previously fixed and nothing more. In State ex rel. v. Clausen, 47 Wash. 372, 91 Pac. 1089, the supreme court of Washington had before it the construction of said section 25, article 2, as it affected a statute increasing the salary of members of the board of control during their term of office, and said:
“The provisions of our Constitution bearing on this subject are as follows: Section 25 of article 2 provides that the compensation of any public officer shall not be increased or diminished during his term of office. Section 25 of article 3 provides that the compensation of state officers shall not be increased or diminished during the term for which they shall ■have been elected. Section 13 of article 4 provides that judges of the Supreme Court and judges of the superior courts shall, at stated times during their term of office, receive for their services the salaries prescribed by law therefor, which shall not be increased after their election nor during the term for which they shall have been elected. This provision is not in point, excepting to show the intention of the framers of the Constitution in relation to the changing of the salaries of any kinds of officers in the state. Section 8 of article 11 provides that ‘the salary of any county, city, town or municipal officer shall not be increased or diminished after his election, or during his term of office.’ So that it will be seen that it was the positive policy of the Constitution, expressed in every possible way, that the salaries of officers should not be increased during their term of office. This wise provision was no doubt *307intended to prevent pernicious activity on the part of the office holders of the state being brought to bear upon the members of the Legislature — a wise provision, which must not be construed out of existence or evaded by legislative enactment.”
This opinion was filed October 19, 1907, and clearly expresses the views of that court, although dictum, that judges ’ salaries are not affected by section 25 of article 2, but are within section 13 of article 4, the constitutional article dealing exclusively with the subject of courts and judges of courts, and the section of that article dealing exclusively with the change of salaries of judges. The provision of the Constitution of Arizona, viz., section 24 of article 6, corresponding with section 13 of article 4 of the Washington Constitution, is as follows:
“No change made by the Legislature in the number of judges shall work the removal of any judge from office; and no judge’s salary shall be reduced during the term of office for which he was elected.”
The principal difference between the two provisions with respect to the salaries is that in Washington the legislature is prohibited from increasing the judges’ salaries during the term for which they are elected, but the Arizona legislature is prohibited from reducing the judges’ salaries during the term for which they are elected. A fairly satisfactory search of the books has disclosed to me that the Constitutions of the following states, in addition to Arizona, prohibit the legislature from reducing the salaries of the judges of the state: Const. Ala. 1901, art. 6, § 150; Const. Ark. 1874, art. 7, § 10; Const. Ind. 1851, art. 7, § 13; Const. Me. 1820, art. 6, § 2; Const. Minn. 1857, art. 6, § 6; Const. R. I. 1842, art. 10, § 6 ,• Const. Tex. 1868, art. 5, § 13.
■ Section 68 of article 4 of the Constitution of Alabama of 1901 restricts legislation on substantially the same subjects as does section 17 of part 2 of article 4 of the Arizona Constitution. Said provisions prohibit the legislature from passing laws which increase or decrease the fees and compensation of public officers during their terms of office. In respect to both provisions, Alabama and Arizona stand alone, as regards the inhibition against the reduction of the salaries of judges and Washington has both provisions, but inhibits the increase of the salaries of the judges.
*308The supreme court of Alabama has cited sections 68 and .150 a few times, but each time, when section 150 has been cited in connection with the matter of change of salaried the court has evaded an expression. In Cook v. Burke, 177 Ala. 155, 58 South. 984, the court states as the second subject for inquiry as follows:
“ (2) Appellee’s right to the fees as affected by section 150 of the Constitution.”
After discussion at length ,of the first point, and disposing of such point, the court determines a former case has considered the question in part and says:
“On identical considerations we now hold that judges of probate presiding in county courts for the trial of misdemeanors are not judges of courts of record within the meaning of section 150 of the Constitution, which provides that judges of courts of record, except probate courts, shall at stated times receive for their services a compensation which shall not be diminished during their official terms; they shall receive no fees or perquisites.”
This ease in Alabama is clearly authority for holding the law there to be that section 150 of their Constitution affects no officer other than those named in the section. In an earlier case (State v. Gunter, 170 Ala. 165, 54 South. 283) the court said as follows:
“It is also insisted that the act offends sections 68, 150, and 174 of the Constitution. Section 68, among other things, forbids a decrease of the salary of an officer during his term of office; section 150 prohibits a diminishing of the salary during the official term of justices of the Supreme Court, chancellors, and the judges of the circuit courts and other courts of record, except probate judges; and section 174 relates to removal from office by impeachment. . . . These provisions' are intended as a protection to incumbents, at the time of the legislative enactment, and do not apply to officials accepting office subsequent to said legislation. . . . Had Thomas held on to the office of associate judge until the 15th day of November, 1910, he would doubtless be in a position to invoke sections 68, 150, and 174 of the Constitution; but this he did not do, nor can he do so for Brown, who is not complaining. ’ ’
In this manner the supreme court of Alabama has apparently treated sections 68 and 150 as free of any conflict as affecting judges of courts of reeord, chancellors, all such judi*309cial officers as are named in section 150, apparently holding the view, though not deciding, but evading a decision, that section 150 alone affects the officers named therein as within its provisions. We make this extended mention of the decisions of Alabama and Washington for whatever they are worth. We are unable to evade a determination of the question whether judges’ salaries are within the contemplation of section 17 of part 2 of article 4, as included in the words “any public officer,” or whether judges are excluded from the operation of said section 17 by being included specially in section 24 of article 6.
If we assume that the matter of change of the salaries of the judges is within the will of the legislature, except as restrained by section 24 of article 6, then beyond a reasonable doubt the legislature had full power to increase the salary of the judges by appropriate legislation and declare the time when the increased salary should become operative, but the salaries of judges.cannot be reduced during the term for which the judges were elected. A reduction in amount of salary is prohibited by said section 24. If section 17 of part 2 of article 4 is given a construction broad enough to include judges and effect the legislative change of their salaries, then we have one provision of the Constitution which prevents the legislature from increasing the salary of the judges (section 17 of part 2 of article 4) and two provisions preventing the legislature from decreasing the judges’ salaries (section 17 aforesaid and section 24 of article 6). Section 17 of part 2 of article 4 is general in its nature, broad enough to comprehend all public officers, including judges. On the other hand, section 24 of article 6 is more restricted in its scope of operation, intended to affect one particular class of public officers, viz., judges only. If section 17, supra, is given force to prohibit the increase of the salaries of judges during their term of office, then section 24 of article 6 has no force or effect independent of section 17, supra.
In United States v. Chase, 135 U. S. 260, 34 L. Ed. 117, 119, 10 Sup. Ct. Rep. 757, cited by appellee, the following rule is stated:
“It is an old and familiar rule that, ‘where there is, in the same statute, a particular enactment, and also a general one, which, in its most comprehensive sense, would include what *310is embraced in the former, the particular enactment must be operative, and the general enactment must be taken to affect only such cases within the general language as are not within the provisions of the particular enactment.’ ”
Citing Pretty v. Solly, 26 Beav. 610, 53 Eng. Reprint, 1034. Quoting Romilly, M. R., and the case of State v. Commissioners of R. R. Taxation, 37 N. J. L. 228, and continues:
“This rule applies wherever an act contains general provisions and also special ones upon the same subject, which, standing alone, the general provisions would include. Endlieh on the Interpretation of Statutes, 560. ’ ’
In De Winton v. Mayor, etc., 26 Beav. 543, Romilly, M. R. said:
“I hold that when an act of Parliament contains two sets of provisions, one giving specific and precise directions to do particular things, and the óther in general terms prohibiting certain acts which would, in the general sense of the words used, include the particular acts before authorized, then the general clause does not control the specific enactment. . . . I so held ih another cause (Pretty v. Solly, Feb. 15, 1858) on the authority of many eases cited to me. If the court finds a positive inconsistency and repugnancy in the clauses of an act of Parliament, it may be difficult to deal with the case at all, but as far as it can it must give effect to every clause in it.” 54 Eng. Reprint, 1008.
This rule, stated in these two English cases, is treated in State, etc., v. Commissioner, etc., 37 N. J. L. 228, 233, as follows:
“The contention was that this section provided specifically for the taxation of railroad corporations having special provisions in their charters on the subject of taxation, without regard to the consideration whether such provisions were repealable or not, and that therefore, on the rule of construction that, where there is a particular enactment and a general enactment in the same statute, and the latter in its most comprehensive sense would include what is embraced in the former, the particular enactment must be operative, and the general enactment must be taken to affect only such cases within its general language as are not within the provisions of the particular enactment. This, in substance, is a rule of construction adopted by Sir John Romilly, M. R., in Pretty v. Solly, 26 Beav. 610, and De Winton v. Mayor, etc., Id. 533, *3115 Jurist (N. S.), 883, and is nothing more than another form of giving expression to the principle that the general legislation on a particular subject must give way to special legislation on the same subject.”
2 Lewis’ Sutherland on Statutory Construction, section 345, second edition, states the same rule in the following words:
“But one provision may be qualified by another, though it does not profess to have that effect. Words expressive of a particular intent incompatible with other words expressive of a general intent will be construed to make an exception, so that all parts of the act may have effect” — citing eases.
Vattel, Law of Nations, section 316, page 272 (J. Chitty ed.), states as a fifth ride for the interpretation with what relates to the collision or opposition of laws or treaties. On page 271 the writer says:
“There is a collision or opposition between two laws, two promises, or two treaties when a case occurs as to which it is impossible to fulfill both at the same time, though otherwise the laws or treaties in question are not contradictory, and may be both fulfilled under different circumstances. They are considered as contradictory in this particular ease; and it is reqxdred to show which deserves the preference, or to which an exception ought to be made on the occasion. In order to guard against all mistake in the business, and to make the exception conformably to reason and justice, we should observe the following rules. ... (5) Of two laws or two conventions we ought (all other circumstances being equal) to prefer the one which is less. general, and which approaches nearer to the point in question; because special matter admits of fewer exceptions than that which is general. It is enjoined with greater precision, and appeárs to have been more pointedly intended.”
12 C. J. 709, section 57, states the mile in these words:
“When general and special provisions of a Constitution are in conflict, the special provisions should be given effect to the extent of their scope, leaving the general provisioxxs to contx’ol in cases where the special provisions do not apply. ’ ’
The application of these rales of interpretation to the constitutional provisions compels the conclusion that section 24 of article 6 alone applies to judges’ salaries, and that, in order for said section 24 to have any measure of force, it must be so applied; that section 17 of part 2 of article 4 must *312be understood as prohibiting legislation which increases or diminishes the compensation of all public officers other than the officers mentioned and necessarily included in section 24 of article 6, the compensation or salary of whom may be changed by the legislature at will, except as restricted therein.
The act in question (chapter 61, Laws of 1917), increasing the salary of the judge of the superior court of Greenlee county during his term of office, is not in conflict with section 17 of part 2 of article 4, for the reason that said section 17 of part 2 of article 4 has no application to the change of salaries of judges of the state, and said chapter 61 is in no manner in conflict with section 24 of article 6, or other provision, of the Constitution.
Before we are justified in holding otherwise — that is, in holding that said chapter 61, increasing the salaries of the judges, is conflicting with the Cohstitution, and therefore void — we must be satisfied beyond a reasonable doubt that the conflict exists between the statute and some specific provision of the Constitution. In State ex rel. Turner v. Hocker, 36 Fla. 358, 363, 18 South. 767, 768, that court said:
“In passing upon the constitutionality of statutes generally, no matter from what standpoint the attack thereon may be made, it is a well-settled and cardinal rule that nothing but a clear violation of the Constitution will justify the courts in overruling the legislative will; and where there is a reasonable doubt as to the constitutionality of an act it must be resolved in favor of the act, and it should be upheld” — referring to cases cited in note to Davis v. State, 7 Md. 151, 61 Am. Dec. 331, and other eases cited.
The cases setting forth the degree of certainty which must exist in the minds of the court before holding a statute void for the reason it conflicts with the Constitution are so numerous and so harmonious that the cases cited are sufficient'.
Finally, the supreme court, in Ogden v. Saunders, 12 Wheat. 213, 270, 6 L. Ed. 606, 625, opinion by Mr. Justice WASHINGTON, states the rule as follows:
“I shall now conclude this opinion, by repeating the acknowledgment, which candor compels me to make in its commencement, that the question which I have been examining is involved in difficulty and doubt. But if I could rest my opinion in favor of the constitutionality of the law on which.the question arises on no other ground than this doubt so felt and *313acknowledged, that alone would, in my estimation, he a satisfactory vindication of it. It is but a. decent respect due to the wisdom, the integrity, and the patriotism of the legislative body by which any law is passed, to presume in favor of its validity, until its violation of the Constitution is .proved beyond all reasonable doubt. This has always been the language of this .court, when that subject has called for its decision; and I know that it expresses the honest sentiments of each and every member of this bench.”
The authorities may be cited in great numbers, sustaining the rules of interpretation above referred to, and the degree of certainty the circumstances involved must create in the minds of the judges of the court authorizing a holding that invalidates a statute. To cite them all in support of both or either such matters would be a great burden and of no benefit. I am content to rest upon the authorities cited in this opinion, and necessarily referred to in the authorities so cited, as bearing out to the fullest extent my conclusion; that is, that section 24 of article 6 must-be treated as creating an exception to the general provisions of section 17 of part 2 of article 4; that section 24 of article 6 inhibits legislation affecting the change of salaries of the judges of the state, and section 17 of part 2 of article 4 has no application to the said subject.
The other view has the effect, in my opinion, of, first, annulling the clause of section 24 of article 6, referring to change of salary of judges, and, as a result, the statute is forced to conflict with section 17 of part 2' of article 4, and thereby both a constitutional clause and a statute are wiped off the law books, annulled and held wholly inoperative hereafter. I cannot agree to a decision having such effect.
The judgment should be affirmed.
As to applieability to nonconstitutional officer of constitutional provision against increase of salary of officer during his term of office, see note in 26 L. R. A. (N. S.) 289.